Title: To Thomas Jefferson from Tobias Lear, 12 February 1794
From: Lear, Tobias
To: Jefferson, Thomas



Dear Sir
London Feby. 12, 1794.

The enclosed papers were put into my hands yesterday by M. Bertrand, whom I have met several times since I have been in this City. This gentleman is spoken of as a great Agriculturalist, and is much esteemed, as I am informed, by the Society of Agriculture in this Kingdom. His propositions, however, are not such as are likely to meet with encouragement in the United States and so I told him; but as he told me  he had been known to you while you was in Europe, I could not decline taking charge of and forwarding his papers.
My passage from New York to Scotland was short, and I have met with every thing since I have been in this country that ought to make it personally agreeable to me; but sure I am that had I been ever so deeply impressed with a love of aristocracy before I came here, I have seen enough to have excited the utmost abhorrence of it. I have mixed with all ranks of society in this Kingdom, and excepting among a few of the higher class, I have found a strong expression of good will toward the U.S., and a high admiration of their government, with a full persuasion of the happiness of the people under it. My observations on these points are not very limited, for I have been in various parts of the Kingdom, and, as I observed before, among all ranks of men. At this critical juncture it will not be wise in me to detail opinions on the state of things. But I can venture to say from the best view I am able to take of matters, that France will triumph, and that the cord is drawn so tight here that it must break, and that at no very distant period. The prayer of good men here is that the U.S. may be kept at peace, and that the citizens thereof may be vigilent in guarding against those insidious advances of power which are so peculiarly dangerous to free governments.
I cannot but hope, my dear Sir, that you are still at Philadelphia and in the exercise of the office in which I left you. It is not my personal friendship for you that leads to this hope, but a conviction of the benefit which the U. S. must derive therefrom. With the most sincere wishes for your health and happiness, and with sentiments of pure respect and attachment, I am, Dear Sir, your obliged friend and Svt.

Tobias Lear

